In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon consideration of relators’ motion for an expedited alternative writ,
IT IS ORDERED by the court that the motion and an alternative writ be, and hereby are, granted, and that the underlying contempt proceedings be, and hereby are, stayed pursuant to S.Ct.Prac.R. X(6).
IT IS FURTHER ORDERED that this cause be held for the decision in Supreme Court case No. 2003-0171, State ex rel. Maloney v. Sherlock et al.